Citation Nr: 1824358	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-28 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 based on surgical treatment received in November 2014.

2.  Entitlement to an initial compensable evaluation under 38 U.S.C. § 1151 for additional disability of the lumbar spine that resulted from August 2001 VA surgery, characterized as cauda equina syndrome with bladder dysfunction and chronic low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The October 2012 rating decision effectuated the Board's July 2012 decision granting entitlement to compensation under 38 U.S.C. § 1151 for additional disability of the lumbar spine, to include cauda equina syndrome with bladder dysfunction.  In so doing, the RO characterized the 1151-disability as disability of the lumbar spine to include cauda equine syndrome with bladder dysfunction and low back pain, and assigned a 0 percent rating effective from July 24, 2002.  A notice of disagreement with the disability rating was received in December 2012; a statement of the case was issued in August 2013; and a substantive appeal was received in October 2013.

The March 2015 rating decision denied entitlement to a temporary total evaluation based on treatment for a disability subject to compensation, claimed in connection with a November 2014 L2-3, L3-4 laminectomy.  A notice of disagreement was received in April 2015, a statement of the case was issued in June 2015, and a substantive appeal was received in June 2015.

In September 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In November 2017, the Board requested a medical opinion from the Veterans Health Administration (VHA).  The resulting January 2018 VHA opinion has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran suffered additional disability in the form of neurogenic bladder as a result of his August 2001 surgery.  

2.  The Veteran's November 2014 surgery was not performed to treat his neurogenic bladder.

3.  The Veteran's neurogenic bladder manifests in obstructed voiding requiring intermittent or continuous catheterization.


CONCLUSION OF LAW

1.  The criteria for a temporary total disability rating following the November 2014 surgery are not met.  38 U.S.C. §§ 38 U.S.C. § 1151, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.30 (2017).

2.  The criteria for a rating of 30 percent, but no higher, for neurogenic bladder are met throughout the appeals period.  38 U.S.C. §§ 1151, 1155, 5107 (2012); 38 C.F.R. Part 4, including 4.115a, 4.115b, Diagnostic Code 7542 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied with respect to his increased rating claim by a letter that was sent to the Veteran in October 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Regarding his claim for a temporary total rating, the Veteran submitted his claim in September 2014 via VA Form 21-526EZ for fully developed claims.  The form includes notice regarding what evidence is required to substantiate a claim for a temporary total rating and of the Veteran's and VA's respective duties for obtaining evidence.  The VA's duty to notify is satisfied by this form.

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.

Under 38 C.F.R. § 4.30, a temporary total rating for convalescence will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The Veteran in the case is in receipt of benefits under 38 U.S.C. § 1151 for additional disability of the lumbar spine that resulted from a surgical procedure performed by a VA Medical Center in August 2001.  

Benefits were granted pursuant to 38 U.S.C. § 1151 based on the Board's July 2012 finding that the Veteran had suffered additional disability as a result of the August 2001 surgery and that the Veteran had not provided his informed consent to the procedure.  The grant of benefits is specifically limited to the portion of the disability that constitutes "additional disability" that had been caused by the August 2001 surgery.  This portion of the disability is treated as though it has been "service connected" for purposes of determining entitlement to compensation benefits.

In relevant part, in order to grant a temporary total rating for convalescence, the record must demonstrate that the Veteran's surgery was for a service-connected disability.  Thus, the Board must determine whether the Veteran's November 2014 surgery was performed in order to treat the portion of his low back disability that constitutes the "additional disability" that was caused by the August 2001 surgery.  

Medical records reflects that, before the June 1997 surgery, the Veteran sought treatment in May 1997 for progressively worsening low back pain with paresthesias of the right lower extremities off and on for the past several months.  Immediately prior to admission, however, he had complete numbness and was unable to move his right lower extremity.  He described sharp, squeezing pain over the greater trochanter area of the right hip and ischial tuberosity area, which radiated down the side to the calf.  Following testing, a diagnosis of herniated lumbar disc L4-5 was given.  A May 1997 radiology report notes an impression of mild degenerative disc disease at L5-S1 with associated facet osteoarthritis.  Another May 1997 record notes that the Veteran reported urinary hesitancy and frequency.  March 1997 and April 1997 VA medical records note that the Veteran has previously had complaints of pain and numbness shooting into his left leg.  

The June 1997 VAMC lumbar discectomy L4-5 surgical report lists post-operative diagnoses of cauda equina syndrome an acute L4-L5 disc herniation.  It notes that the Veteran had presented with an acute onset of urinary and fecal incontinence.  He was experiencing weakness in the left lower extremity, the inability to walk, and excruciating pain and tingling in the L5-S1 distribution on the left side.  

A July 2001 neurosurgery chief resident note reflects that the Veteran has a history of low back injury in 1997 with a herniated nucleus pulposus and cauda equina syndrome with right foot drop and incontinence.  He underwent an L4-5 laminectomy and decompression.  His symptoms had initially improved but he still had weakness of right dorsiflexion.  Since January, the Veteran had had increasing low back pain and reports increasing right foot drop, worsening bilateral lower extremity pain and numbness, and some mild incontinence.  

An August 2001 record notes that the Veteran has had worsening low back pain, mild urinary incontinence, and one episode of bowel incontinence.  Pain was shooting down both lower extremities, including the posterior aspect of the right thigh and the lateral aspect of the leg.  Another record showed an assessment of epidural lipomatosis/herniated L4-L5 disc causing radiculopathic pain.  Imaging noted a large amount of lipomatous tissue that compressed the thecal sac.  In August 2001, the Veteran underwent an L5-S3 laminectomy and an L4-5 foraminotomy.  

An August 2001 VA medical record notes that there were concerns because the Veteran was experiencing neurogenic bowel and bladder.  Another record notes that the Veteran was found to have some drainage from the surgery site, and a possible cerebrospinal fluid leak.  Urinary incontinence and bowel incontinence were noted.  Another record notes that the Veteran continued to have neuropathic pain.  

A September 2001 record notes that the Veteran had a lumbar drain inserted.  An October 2001 VA medical record notes that the Veteran was status post L5-S3 laminectomy/spinal fluid leak.  He had short-term placement in a nursing home for wound care and to continue IV antibiotics for wound cultures and for klebsiella.  

In September 2001, the Veteran underwent a re-exploration of the lumbar laminectomy and a repair of cerebrospinal fluid leak.  The operative report notes there was no obvious cerebrospinal fluid leak upon initial inspection.  They then carefully dissected down to the L4 nerve root in the L4-5 foramina.  They noted that it appeared that there might have been a small nick in the nerve root sleeve, but it was difficult to tell whether this was just a small piece of scar in this area or if it was truly a nick.  It was noted that, given that this was the area of dense scarring from the previous operation and that a foraminotomy was performed, this was the most likely area that would be leaking.  A lumbar drain catheter was inserted

A September 2001 record notes that the Veteran reported that his bowel is continent and he has been having no problems with it.  

An October 2001 record notes that, after his operation, the Veteran developed a cerebrospinal fluid leak followed by a wound infection.  

Another October 2001 note stated that he was continent of bowels and bladder.  However, a subsequent note states that the Veteran was requesting an in and out catheter, as he was having difficulty with urination.  A subsequent October 2001 record notes that the Veteran was not having urine or bowel incontinence.  He did have pain that occasionally radiated down his buttocks and legs.

A November 2001 record notes that the Veteran is currently continent of bowel but incontinent of bladder and that he self-catheterizes two to three times per day as needed.

A January 2002 VA medical record notes that the Veteran has been having more profound bladder and bowel incontinence.  Another January 2002 record notes that the Veteran has had more profound bladder and bowel incontinence in the past week.

The Veteran underwent a cystoscopy in October 2002.  A pre-surgery diagnosis and post-surgery diagnosis of neurogenic bladder was made.  Several post-surgery diagnoses atonic or neurogenic bladder appear in the record.  (See, e.g., July 6, 2004, and September 8, 2004, VA medical records.)  Post-surgery reports of bowel incontinence are also of record.

A March 2009 VA examination report opined that bladder dysfunction, manifested by urinary retention requiring self-catheterization, is the additional disability that resulted from the August 2001 back surgery.  

A January 2011 VA examination report determined that an epidural leak and infection, a permanent neurogenic bladder, low back disability, lower extremity disability, and bladder dysfunction were additional disabilities that resulted from the August 2001 surgery.

A November 2012 letter from the Veteran's doctor notes that the Veteran has a neurogenic bladder.  He explained that what this means is that there is no nerve control of the bladder and it is unable to contract.  This causes retention of the urine until it reaches a point of maximum capacity.  When this occurs, these patients then develop a form of urinary incontinence due to bladder overflow, meaning that the bladder does not have the capacity to accommodate any more urine.  The Veteran must perform intermittent self-catheterization to prevent excess urine retention.  The doctor opined that the neurogenic bladder is due to complications of the 2001 spinal surgery.

A September 2014 VA medical record notes that the Veteran was going to undergo a lumbar laminectomy.  "Pain and pressure caused by spinal stenosis" was listed as the reason for this surgery.  Another September 2014 record notes that the goal of another surgery would be to help provide him with some relief of the bilateral anterior thigh pain and possibly allow him to walk farther distances without having to stop due to thigh pain.  

An October 2014 neurosurgery consultation record notes that the Veteran was left with neurogenic bladder after his 2001 lumbar surgery.  He reported having worsening right leg pain for the last 4 or 5 months prior to the October 2014 consultation.  

The Veteran underwent a L2-L3, L3-L4 laminectomy in November 2014.

In a January 2018 opinion, a VA physician could find no evidence of additional disability that was caused or aggravated by the August 2001 surgery.  He noted that the Veteran had a surgery in 1997 with temporary improvement of symptoms that gradually returned, described as pain and weakness at both lower extremities.  Medical workup showed there was significant lipomatosis at L5 through S3.  The August 2001 surgery was performed with the goal of symptom management for the condition of symptomatic lipomatosis after the Veteran was informed that it was unlikely that the surgery would be effective for the resolution of the symptoms.  

The examiner noted that the 2001 lumbar surgery failed to resolve the progressive worsening of the initial lumbar spine condition, which is cauda equina syndrome, and no evidence was found to suggest aggravation of the cauda equina syndrome secondary to the 2001 lumbar spine surgery.  The examiner noted that the Veteran had cerebrospinal fluid leak, which was a temporary complication of the 2001 surgery.  Nevertheless, the condition was surgically corrected and did not cause additional disability.

The examiner noted that cauda equina syndrome is a spinal condition that can cause multiple symptoms, the most common ones being pain at the low back and lower extremities, "saddle anesthesia," lower extremity weakness, neurogenic bladder and bowel, and erectile dysfunction.  The examiner found no evidence that the Veteran had additional symptoms or different symptoms from the 1997 and 2001 lumbar surgeries.  He found that the Veteran basically continues with the same residual symptoms from his original medical entity, cauda equina syndrome, that failed to improve completely with the 1997 surgery (symptoms returned within four years), and the 2001 lumbar laminectomy and lipomatosis.  He noted that the bilateral lower extremity pain, low back pain, lower extremity weakness, and bladder incontinence are all part of the same cauda equina medical entity, which commonly leaves residual symptoms in spite of attempts at surgical correction.

With respect to the question of what disabilities or symptoms of disability the November 2014 surgery was intended to address, the examiner noted that a September 2014 note by the Chief of Neurosurgery at UCLA noted that the 2014 lumbar surgery was done with the "goal to provide some relief of the bilateral anterior thigh pain and possibly allow him to walk further [sic] distance without having to stop due to thigh pain," and that "[t]he surgery was not intended to provide symptomatic relief of the chronic low back pain."  The examiner opined that the 2014 surgery was performed to relieve some of the cauda equina radicular pain to the lower extremities.  This radicular pain is a symptom of cauda equina condition that was present before 1997 and partially resolved with the 1997 surgery, and gradually returned and required another surgery in 2001.  The 2001 surgery failed to provide symptomatic relief.  

The examiner opined that it is less likely as not that the November 2014 surgery was intended to address any additional disability that developed as a result of the August 2001 surgery.  The examiner's rationale was that no additional disability was found, and that all surgeries were done in an attempt to correct the original medical condition, cauda equina syndrome.  These surgeries, which were performed in 1997, 2001, and 2014, were done to treat and alleviate the residual symptoms of cauda equina syndrome.  The 2014 surgery was done in an attempt to alleviate the radicular pain caused by the cauda equina syndrome.

As noted above, the August 2012 Board decision granted the Veteran's 38 U.S.C. § 1151 benefits.  Based on the above evidence, the Board finds that the Veteran's neurogenic bladder is the "additional disability" that occurred as a result of the August 2001 surgery.  The record clearly reflects that the Veteran's cauda equina syndrome pre-existed both his 1997 and 2001 surgeries.  Multiple medical opinions state that the Veteran's cauda equina syndrome was not aggravated by the 2001 surgery.  The only opinion to suggest a connection between the 2001 surgery and the cauda equina syndrome is vague, contains no rationale, and is contradicted by the remaining medical evidence of record.  Likewise, the record reflects that the Veteran's bilateral lower extremity radiculopathy existed prior to his 2001 surgery and is etiologically related to the cauda equina syndrome, and a preponderance of the evidence is against finding that this disability worsened as a result of the surgery.  

The Veteran was noted to have had episodes of bowel incontinence both before and after the 2001 surgery, but the record indicates that these ultimately resolved and, in any event, did not worsen because of the surgery.  Finally, complications from the cerebrospinal fluid leak and infection ultimately resolved.

The Veteran did have incontinence before the 2001 surgery, and the pre-operative report suggests a diagnosis of neurogenic bladder.  Moreover, the January 2018 medical opinion also suggests that the Veteran's bladder incontinence may be a part of the cauda equina syndrome itself.  The January 2018 examiner noted that the bilateral lower extremity pain, low back pain, lower extremity weakness, and bladder incontinence are all part of the same cauda equina medical entity, which commonly leaves residual symptoms in spite of attempts at surgical correction.  However, several medical opinions of record conclude that the 2001 surgery resulted in permanent neurogenic bladder, including records from the Veteran's treating physicians.  Furthermore, the Board notes that the first indications that the Veteran required catheters appear in the medical records shortly following the August 2001 surgery itself.  To the extent that the evidence is contradictory, the Board finds that it is at least in relative equipoise with respect to whether the Veteran's neurogenic bladder developed as an "additional disability" that is etiologically related to the 2001 surgery.  

The Board has reviewed the record and can find no competent medical evidence indicating that the Veteran's neurogenic bladder was a relevant consideration in the November 2014 operation.  The evidence of record indicates that the November 2014 surgery occurred in order to address the Veteran's cauda equina syndrome itself, as well as pain and other symptoms from the lower extremity radiculopathy.  Because the Board has determined that only the neurogenic bladder was the "additional disability" that occurred as a result of the August 2001 surgery, it must conclude that the November 2014 surgery did not take place in order to treat a service-connected condition.  Therefore, entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 based on surgical treatment received in November 2014 must be denied.

The Board does find, however, that entitlement to an initial rating of 30 percent is warranted for the Veteran's neurogenic bladder.  This rating is assignable under 38 C.F.R. § 4.115a. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

"Staged ratings," or different percentage evaluations for separate periods based on the facts found, may be awarded.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In the case at hand, neurogenic bladder is rated under 38 C.F.R. § 4.115a, Diagnostic Code 7542.  This diagnostic code directs that the disability be rated as voiding dysfunction.  The criteria for voiding dysfunction state that the disability should be rated as urine leakage, frequency, or obstructed voiding.  Under 38 C.F.R. § 4.115a, where diagnostic codes refer the decisionmaker to these specific areas of dysfunction, only the predominant area of dysfunction is to be rated.  In the case at hand, the Veteran's disability is best characterized as "obstructed voiding."  The maximum rating under the applicable diagnostic criteria assign a 30 percent rating for urinary catheterization requiring intermittent or continuous catheterization.  Because the Veteran has required the use of a catheter since at least October 2001, the Board finds that he meets the criteria for the maximum 30 percent rating for the entire appeals period.

Because the Veteran has not had urinary frequency requiring daytime voiding interval of less than one hour, or he does not wake up to void five or more times per night, a higher 40 percent rating is not warranted based on urinary frequency.  

The Board has considered whether a higher rating may be assigned for urinary incontinence but finds that such a rating is not warranted.  The Veteran has not had to wear absorbent materials.  (See November 2012 VA examination report.)  

According to the November 2012 VA examination report, the Veteran has had to wear an appliance, in that he has to change a catheter 3 to 5 times per day.  The Board notes, however, that the November 2012 VA examination report expressly finds that the Veteran does not get urine leakage or incontinence, and the use of appliances is expressly contemplated under the urine leakage criteria.  Furthermore, the Board observes that the term "catheterization" is only expressly used in the obstructed voiding category.  The Board observes that, had the authors of the regulations been contemplating the use of catheters as "appliances," then they would have used the word "catheterization" as they did under the obstructive voiding criteria.  Furthermore, it would be incongruous to award a 60 percent rating for veterans who require the use of a catheter under the urine leakage category while awarding a 30 percent rating for veterans who require intermittent or continuous catheterization under the obstructed voiding category.  Based on the above, the Board finds that entitlement to a rating in excess of 30 percent is not warranted.

In short, the Board finds that a rating of 30 percent is warranted for the Veteran's obstructed voiding as a residual of his 2001 surgery.  To the extent that a rating in excess of 30 percent is sought, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, a rating in excess of 30 percent must be denied.


ORDER

Entitlement to a temporary total evaluation for convalescence under 38 C.F.R. § 4.30 based on surgical treatment received in November 2014 is denied.

Entitlement to an initial rating of 30 percent, but no higher, for neurogenic bladder under 38 U.S.C. § 1151 as additional disability of the lumbar spine that resulted from August 2001 VA surgery is granted, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


